DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/23/2019 and 03/07/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claims 48, 51, 55, 57-59, 62, 65, and 67-72 are objected to because of the following informalities:
In claims 48, 51, 65, and 68, the term “GPRS” should be defined as to what it stands for.
In claim 55, the term “gNB-DU” should read “gNB-CU”.
In claims 57-60, 62, and 67-72, the claims should be written to depend on claim 56.  For examination purposes, the claims will be treated as depending on claim 56.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "The first intermediate network node" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 40-43, 45-47, 50, 53, 56-60, 62-64, 67, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel et al. (US 2015/0143463 A1), hereinafter referred to as Baghel, in view of Novlan et al. (US 2018/0092139 A1), hereinafter referred to as Novlan.

	Regarding claim 40, Baghel teaches a method for Packet Data Convergence Protocol (PDCP) processing performed in a network node (Baghel - Paragraph [0015], note method for selective protection of data exchanged between a user equipment and wireless network) of a communication network, the method comprising:
	receiving a configuration that includes a first characteristic associated with at least one of the following: the network node, and packets received by the network node (Baghel - Paragraph [0036], note dynamic switching on/off of user plane protection based on configuration of the UE, configuration of the wireless network, etc., selective protection can be per bearer or per packet; Paragraph [0081], note the eNodeB in the access network provides the configuration for protection; Paragraph [0094], note the selective protection mechanism can be further applied based on the packet size and/or based on the protocol used);
	receiving a data packet having one or more packet characteristics (Baghel - Fig. 11; Paragraph [0182], note determining selective protection for packets of a bearer based on the size of the packet in receiving device side operation);
	determining if there is a match between the one or more packet characteristics and the first characteristic (Baghel - Paragraph [0182], note determines if the size of the packet received from the lower layers is X’=X+size of PDCP header+size of security headers); and
(Baghel - Paragraph [0182], note if the packet size is equal to X’ then the receiving device decrypts (PDCP processing operation) the packet).
	Baghel does not teach wherein the communication network is a multi-hop, integrated access backhaul (IAB) communication network.
	In an analogous art, Novlan teaches wherein the communication network is a multi-hop, integrated access backhaul (IAB) communication network (Novlan - Paragraph [0023], note wireless backhaul communications, integrated access and backhaul (IAB); Paragraph [0037], note PDCP ciphering and integrity protection; Paragraph [0039], note multi-hop backhauling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Novlan into Baghel in order to implement data protection in a multi-hop network, allowing for resource re-use, improving efficiency (Novlan - Paragraph [0024]).

	Regarding claim 41, the combination of Baghel and Novlan, specifically Baghel teaches wherein enabling or disabling the first PDCP operation comprises:
	enabling the first PDCP processing operation on the data packet if the one or more packet characteristics match the first characteristic (Baghel - Paragraph [0182], note if the packet size is equal to X’ then the receiving device decrypts (PDCP processing operation) the packet); and
	disable the first PDCP processing operation if the one or more packet characteristics do not match the first characteristic (Baghel - Paragraph [0182], note if the packet size is equal to X’ then the receiving device decrypts (PDCP processing operation) the packet otherwise the packet will not be decrypted).

	Regarding claim 42, the combination of Baghel and Novlan, specifically Baghel teaches wherein the first PDCP processing operation comprises at least one of the following: encryption, decryption, integrity protection, and integrity verification of PDCP messages (Baghel - Paragraph [0039], note protection means at least one of: encryption, ciphering, integrity protection; Paragraph [0047], note the PDCP layer performs ciphering and integrity protection; Paragraph [0182], note the receiving device decrypts the packet).

	Regarding claim 43, the combination of Baghel and Novlan, specifically Baghel teaches wherein:
	the first PDCP processing operation comprises one of the following pairs of operations:
	encryption and integrity protection (Baghel - Paragraph [0047], note PDCP layer performs ciphering and integrity protection; Paragraph [0050], note data block generated is encrypted or ciphered; Paragraph [0176], note the transmitting device applies protection for that packet); and
	decryption and integrity verification (Baghel - Paragraph [0182], note the receiving device decrypts the packet);
	enabling or disabling of the first PDCP processing operation comprises enabling or disabling one operation of the pair independently of the other operation of the pair (Baghel - Fig. 10, note encryption is performed when the packet is received from the upper layers; Paragraph [0049], note integrity protection is performed on control plane radio bearers (separate from encryption)).

	Regarding claim 45, the combination of Baghel and Novlan, specifically Baghel teaches wherein:
	the first characteristic comprises a first transmission protocol (Baghel - Paragraph [0177], note the selective protection mechanism can also be applied based on the protocol used for communication between the UE and the wireless network);
	the one or more packet characteristics comprise one or more protocols used to transmit the data packet (Baghel - Paragraph [0180], note enable or disable the protection for selective packets in selected protocols used for communication between the UE and the wireless network); and
	the first PDCP processing operation is enabled if the one or more protocols include the first data transmission protocol (Baghel - Paragraph [0179], note in an example, protection can be enabled for a transmission control protocol (TCP)).

	Regarding claim 46, the combination of Baghel and Novlan, specifically Baghel teaches wherein the first data transmission protocol is associated with control-plane (CP) traffic in the IAB network but not associated with user-plane (UP) traffic in the IAB network (Baghel - Paragraph [0049], note if the established radio bearer (RB) is that of the control plane, then the PDCP layer performs integrity protection for the PDCP SDUs).

Regarding claim 47, the combination of Baghel and Novlan, specifically Baghel teaches wherein:
	the first characteristic further includes a second data transmission protocol (Baghel - Paragraph [0180], note enable or disable the protection for selective packets in selected protocols used for communication between the UE and the wireless network);
	the received configuration further comprises a second characteristic associated with at least one of the following: the node and data packets received by the node (Baghel - Paragraph [0181], note enabling or disabling the protection based on the size of packets, the type of protocol used for the communication, and selected packets in a particular protocol used for the communication); and
	enabling or disabling the first PDCP processing is based on:
	whether the one or more protocols used to transmit the data packet include the second protocol (Baghel - Paragraph [0181], note enable or disable the protection for real-time transport protocol (RTP)); and
	whether the one or more packet characteristics match the second characteristic (Baghel - Paragraph [0181], note (further) enable protection for selected packets in real-time transport control protocol (RTCP)).
	Regarding claim 50, the combination of Baghel and Novlan, specifically Baghel teaches wherein:
	the first characteristic comprises identities of one or more radio bearers used to carry data packets (Baghel - Paragraph [0038], note the method for applying the selective protection is based on an indication associated with the bearer to indicate whether the bearer provides protection or not, and QCI values for selective protection; Baghel - Paragraph [0082], note each bearer is associated with a QoS class identifier (QCI) and secured or not secured indication);
	the one or more packet characteristics include a radio bearer used to transmit the data packet (Baghel - Paragraph [0076], note selective protection can also be applied for each packet associated with each bearer);
	the first PDCP processing operation is enabled if the identities of the one or more radio bearers include the radio bearer used to transmit the data packet (Baghel - Paragraph [0083], note selective protection per bearer includes the usage of new QCI values (refer to Table 1) to identify whether the bearer is protected or not; Paragraph [0085], note the protection implies at least one of: encryption, ciphering, and integrity protection (PDCP processing operation)); and
	the first PDCP processing operation is disabled if the identities of the one or more radio bearers do not include the radio bearer used to transmit the data packet (Baghel - Paragraph [0083], note selective protection per bearer includes the usage of new QCI values (refer to Table 1) to identify whether the bearer is protected or not; i.e., protection is not performed on bearers with non-secured QCI values).

	Regarding claim 53, the combination of Baghel and Novlan, specifically Baghel teaches wherein determining if there is a match between the one or more characteristics and the first characteristic comprises inspecting one or more headers comprising the data packet (Baghel - Paragraph [0182], note determine whether the size of the packet is X’=X+size of PDCP header+size of security headers).

Regarding claim 56, the claim is interpreted and rejected for the same reason as claim 40, except the claim is written in a device claim format, which is taught by Baghel (Baghel - Fig. 14; Paragraph [0034], note computing environment for implementing the method and system for enabling and disabling the selective protection by the wireless network; Paragraph [0187], note processing unit 1404, memory 1405 (comprising computer program code executable by the processor, see Paragraph [0017])).

	Regarding claim 57, the combination of Baghel and Novlan, specifically Baghel teaches wherein the processing circuitry further comprises transceiver circuitry configured to communicate with one or more further network nodes in the IAB network (Baghel - Paragraph [0009], note transmitting or receiving data in a wireless communication system (which requires circuitry with transmit/receive capability)).

	Regarding claim 58, the claim is interpreted and rejected for the same reason as claim 41.
	Regarding claim 59, the claim is interpreted and rejected for the same reason as claim 42.
	Regarding claim 60, the claim is interpreted and rejected for the same reason as claim 43.
	Regarding claim 62, the claim is interpreted and rejected for the same reason as claim 45.
	Regarding claim 63, the claim is interpreted and rejected for the same reason as claim 46.
Regarding claim 64, the claim is interpreted and rejected for the same reason as claim 47.
	Regarding claim 67, the claim is interpreted and rejected for the same reason as claim 50.

	Regarding claim 73, the claim is interpreted and rejected for the same reason as claim 40, except the claim is written in a non-transitory computer-readable medium (CRM) claim, which is taught by Baghel (Baghel - Paragraph [0017], note integrated circuit comprises at least one processor and at least one memory, which comprises a computer program code executable by the processor).

Claims 44 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel in view of Novlan as applied to claims 41 and 58 above, and further in view of Chen et al. (US 2012/0182929 A1), hereinafter referred to as Chen.

	Regarding claim 44, the combination of Baghel and Novlan does not teach wherein disabling the first PDCP processing operation comprises performing at least one of the following: a null ciphering algorithm and a null integrity protection algorithm.
	In an analogous art, Chen teaches wherein disabling the first PDCP processing operation comprises performing at least one of the following: a null ciphering algorithm and a null integrity protection algorithm (Chen - Paragraph [0064], note the UE and the network select a null cipher algorithm, no cipher protection is provided for the communication between the UE and the network).
(Chen - Paragraphs [0018] and [0064]).

	Regarding claim 61, the claim is interpreted and rejected for the same reason as claim 44.

Claims 48 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel in view of Novlan as applied to claims 47 and 64 above, and further in view of Fukuda (US 2017/0149743 A1).

	Regarding claim 48, the combination of Baghel and Novlan does not teach wherein: the first data transmission protocol is Stream Control Transmission Protocol (SCTP); the second data transmission protocol is GPRS Tunneling Protocol (GTP); and the second characteristic is GTP packet type.
	In an analogous art, Fukuda teaches wherein:
	the first data transmission protocol is Stream Control Transmission Protocol (SCTP) (Fukuda - Paragraph [0051], note SCTP packet transmitted and received using the IPsec; Paragraph [0070], note IPsec unit that encrypts or decrypts packets based on the IPsec);
	the second data transmission protocol is GPRS Tunneling Protocol (GTP) (Fukuda - Paragraph [0051], note GTP packet transmitted and received using the IPsec); and
(Fukuda - Paragraph [0120], note the GTP packet is encrypted with the IPsec_SA).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fukuda into the combination of Baghel and Novlan in order to detect abnormalities in encryption of communications (Fukuda - Paragraph [0038]).

	Regarding claim 65, the claim is interpreted and rejected for the same reason as claim 48.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Baghel in view of Novlan as applied to claim 40 above, and further in view of Takenaka et al. (US 2013/0290701 A1), hereinafter referred to as Takenaka.

	Regarding claim 49, the combination of Baghel and Novlan does not teach wherein: the first characteristic comprises a hop count threshold; the one or more packet characteristics comprise the number of hops the data packet has traversed in the IAB network; the first PDCP processing operation is enabled if the number of hops is less than the hop count threshold; and the first PDCP processing operation is disabled if the number of hops is greater than or equal to the hop count threshold.
	In an analogous art, Takenaka teaches wherein:
(Takenaka - Paragraph [0246], note hop numbers of the respective encrypted packets, for example, the maximum hop number is 10);
	the one or more packet characteristics comprise the number of hops the data packet has traversed in the IAB network (Takenaka - Paragraph [0150], note the hop number is the remaining number of transfers an encrypted packet has, the hop number is decremented at the time of transfer);
	the first PDCP processing operation is enabled if the number of hops is less than the hop count threshold (Takenaka - Paragraph [0246], note main and sub-keys may be determined based on the hop numbers of encrypted packets, encryption key K1 is capable of decrypting the encrypted packet associated with the smallest number of transfers); and
	the first PDCP processing operation is disabled if the number of hops is greater than or equal to the hop count threshold (Takenaka - Paragraph [0246], note an encrypted packet with a hop number greater than 7 (in the given example) will not be decrypted by encryption keys K2 and K3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takenaka into the combination of Baghel and Novlan in order to set priorities for encrypted packets, improving communication efficiency (Takenaka - Paragraph [0233]).

Claims 51 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel in view of Novlan as applied to claims 40 and 56 above, and further in view of Tenny et al. (US 2017/0150363 A1), hereinafter referred to as Tenny.

	Regarding claim 51, the combination of Baghel and Novlan does not teach wherein: the first characteristic comprises identification of first and second partitions of a GPRS Tunneling Protocol Tunnel Endpoint ID (GTP TEID) space; the one or more packet characteristics include a GTP TEID associated with the data packet; the first PDCP processing operation is enabled if the GTP TEID associated with the data packet is included in the first partition; and the first PDCP processing operation is disabled if the GTP TEID associated with the data packet is included in the second partition.
	In an analogous art, Tenny teaches wherein:
	the first characteristic comprises identification of first and second partitions of a GPRS Tunneling Protocol Tunnel Endpoint ID (GTP TEID) space (Tenny - Paragraph [0021], note logical bearer that is associated with a tunnel endpoint ID (TEID) assigned for communication with at least the remote device);
	the one or more packet characteristics include a GTP TEID associated with the data packet (Tenny - Paragraph [0102], note packet from the corresponding TEID);
	the first PDCP processing operation is enabled if the GTP TEID associated with the data packet is included in the first partition (Tenny - Paragraph [0102], note upon receiving a packet from the corresponding TEID, the packet is encrypted/decrypted); and
	the first PDCP processing operation is disabled if the GTP TEID associated with the data packet is included in the second partition (Tenny - Paragraph [0102], note upon receiving a packet from the corresponding TEID, the packet is encrypted/decrypted; a packet received from a different TEID may not be encrypted/decrypted).
(Tenny - Paragraph [0006]).

	Regarding claim 68, the claim is interpreted and rejected for the same reason as claim 51.

Claims 52, 54, 69, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel in view of Novlan as applied to claims 40 and 56 above, and further in view of Agiwal et al. (US 2016/0127882 A1), hereinafter referred to as Agiwal.

	Regarding claim 52, the combination of Baghel and Novlan does not teach wherein: the first characteristic comprises a plurality of addresses associated with one or more user equipment (UEs) served by the IAB network; the one or more packet characteristics include an address included in a header of the data packet; the first PDCP processing operation is enabled if the address is included in the plurality of addresses; and the first PDCP processing operation is disabled if the address is not included in the plurality of addresses.
	In an analogous art, Agiwal teaches wherein:
	the first characteristic comprises a plurality of addresses associated with one or more user equipment (UEs) served by the IAB network (Agiwal - Paragraph [0007], note source identification (ID) and destination ID in the data packets, the source ID is set to the UE ID of the transmitter, the destination ID is the intended recipient of the transmitted packet);
(Agiwal - Paragraph [0043], note security feature should be applied to PDCP SDUs for a particular destination identification (ID)); and
	the first PDCP processing operation is disabled if the address is not included in the plurality of addresses (Agiwal - Paragraph [0043], note data packets that do not have the particular destination ID will not have the security feature applied).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agiwal into the combination of Baghel and Novlan in order to avoid transmitting redundant security information, reducing overhead (Agiwal - Paragraph [0015]).

	Regarding claim 54, the combination of Baghel and Novlan does not teach wherein: the received configuration further includes an indication of whether to enable or to disable the first PDCP processing operation based on the first characteristic; and enabling or disabling of the first PDCP processing operation is further based on the indication.
	In an analogous art, Agiwal teaches wherein:
	the received configuration further includes an indication of whether to enable or to disable the first PDCP processing operation based on the first characteristic (Agiwal - Paragraph [0043], note the pro-se configuration information provided by the network indicates to PDCP whether or not the security feature should be applied to PDCP SDUs); and
(Agiwal - Paragraph [0043], note if the security feature is applied/not applied, PDCP generates the PDCP PDU).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agiwal into the combination of Baghel and Novlan for the same reason as claim 52 above.

	Regarding claim 69, the claim is interpreted and rejected for the same reason as claim 52.
	Regarding claim 71, the claim is interpreted and rejected for the same reason as claim 54.

Claims 55 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Baghel in view of Novlan as applied to claims 40 and 56 above, and further in view of Agiwal et al. (US 2018/0083688 A1), hereinafter referred to as Agiwal(2).

	Regarding claim 55, the combination of Baghel and Novlan, specifically Baghel teaches wherein the data packet is an uplink (UL) data packet, and the method is performed by an IAB node (Baghel - Paragraph [0165], note per packet selective protection for the selected bearer ID, the UE and access network starts the uplink secured data exchange with protection for a particular APN (access point name)).

	In an analogous art, Agiwal(2) teaches wherein the data packet is a downlink (DL) data packet, and the method is performed by a base station central unit (gNB-CU) or an IAB node (Agiwal(2) - Paragraph [0108], note PDCP functions such as encryption/decryption and integrity protection are located in the CU (centralized unit, see Paragraph [0017])).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Agiwal(2) into the combination of Baghel and Novlan in order to apply PDCP functionality in 5G communication systems to meet increased demand for wireless data (Agiwal(2) - Paragraph [0003]).

	Regarding claim 72, the claim is interpreted and rejected for the same reason as claim 55.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Baghel in view of Novlan and Fukuda as applied to claim 65 above, and further in view of Takenaka.

	Regarding claim 66, the combination of Baghel, Novlan, and Fukuda does not teach wherein: the first characteristic comprises a hop count threshold; the one or more packet characteristics comprise the number of hops the data packet has traversed in the IAB network; the first PDCP processing operation is enabled if the number of hops is less than the hop count 
	In an analogous art, Takenaka teaches wherein:
	the first characteristic comprises a hop count threshold (Takenaka - Paragraph [0246], note hop numbers of the respective encrypted packets, for example, the maximum hop number is 10);
	the one or more packet characteristics comprise the number of hops the data packet has traversed in the IAB network (Takenaka - Paragraph [0150], note the hop number is the remaining number of transfers an encrypted packet has, the hop number is decremented at the time of transfer);
	the first PDCP processing operation is enabled if the number of hops is less than the hop count threshold (Takenaka - Paragraph [0246], note main and sub-keys may be determined based on the hop numbers of encrypted packets, encryption key K1 is capable of decrypting the encrypted packet associated with the smallest number of transfers); and
	the first PDCP processing operation is disabled if the number of hops is greater than or equal to the hop count threshold (Takenaka - Paragraph [0246], note an encrypted packet with a hop number greater than 7 (in the given example) will not be decrypted by encryption keys K2 and K3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takenaka into the combination of Baghel, Novlan, and Fukuda in order to set priorities for encrypted packets, improving communication efficiency (Takenaka - Paragraph [0233]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Pragada et al. (US 2014/0321282 A1) discloses PDCP ciphering, GTP, multi-hop mesh network, and backhaul links.
	Baker (US 2009/0059915 A1) discloses using a latency value and hop count value to determine encryption.
	Jiao (US 2017/0339722 A1) discloses TEID information carried in GTP data packets, and encapsulating encrypted IP packets into PDCP data packets.
	Uzawa et al. (US 2018/0192328 A1) discloses a CU which encrypts downlink data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR HSU whose telephone number is (571)272-1729.  The examiner can normally be reached on Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461